Citation Nr: 1514034	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non service-connected pension benefits, to include special monthly pension (SMP).


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from July to October 1981.  He also had 1 month and 23 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to non service-connected pension benefits, to include SMP.
The appellant's claims file includes a March 2013 notice of disagreement pertaining to an apparent March 2013 letter from the VA Atlanta Regional Loan Center.  There is no such letter currently in the claims file or among the appellant's paperless records.  This matter is referred to the agency of original jurisdiction for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The appellant did not serve on active duty for 90 days or more during a period of war and was not discharged or released from active service for a service-connected disability.

2.  The appellant was not disabled from an injury or disease during ACDUTRA.


CONCLUSION OF LAW

The appellant's military service does not meet the threshold service eligibility requirements for non service-connected pension benefits, including SMP.  38 U.S.C.A. §§ 101, 1521(a), (j) (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.17, 3.314(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case in that the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to non service-connected pension benefits, including SMP.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

A claimant meets the service requirements to receive non service-connected pension benefits, including SMP, if such claimant served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j)

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

The appellant's Report of Discharge form (DD Form 214) reflects that he had a period of ACDUTRA from July to October 1981.  He also had 1 month and 23 days of prior active service.  There is no objective evidence of any other service.

Findings by the United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The appellant has not disputed the service dates as reported on his DD Form 214, but he did indicate on his September 2012 claim (VA Form 21-526) that he had active duty from July 1980 to July 1986.  He reported on his November 2012 notice of disagreement that he entered service on July 8, 1980.  Nevertheless, he has not reported any other military service during a war period.

The qualifying periods of war are the Mexican border period (May 9, 1916 through April 5, 1917), World War I (April 6, 1917 through November 11, 1918), World War II (December 7, 1941 through December 31, 1946), the Korean conflict (June 17, 1950 through January 31, 1955), the Vietnam era, and the Persian Gulf War.  The Vietnam era is the period beginning on February 28, 1961 and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  In all other cases, the Vietnam era is the period beginning on August 5, 1964 and ending on May 7, 1975.  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.2, 3.3(a)(3).  

The Board notes that although the appellant had a period of ACDUTRA from July to October 1981, a claimant's 90 days of service must be completed during a period of "active military, naval, or air service."  ACDUTRA is not considered "active military, naval, or air service" unless the claimant was disabled from an injury or disease incurred during such service.  38 C.F.R. § 3.6(a).  In this case, the evidence does not demonstrate that the appellant was disabled from an injury or disease during ACDUTRA,.  Hence, his period of ACDUTRA does not qualify him for nonservice-connected pension benefits, including SMP.  Also, he was not discharged or released from service for any service-connected disability.  Finally, this was not service during a period of war.  

There is no objective verification as to the dates on which the appellant's 1 month and 23 days of service occurred prior to his verified period of ACDUTRA.  Nevertheless, even hypothetically assuming that this additional service was "active military, naval, or air service" that occurred during a war period, it does not constitute 90 days of service.  Also, as his period of ACDUTRA does not constitute "active military, naval, or air service," such service cannot be added to the 1 month and 23 days of prior active service to equal 90 days of service.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The appellant did not serve 90 days or more of active service during a period of war as defined by law or regulation.  Thus, as he did not have the requisite service, he is ineligible for non service-connected pension benefits, including SMP.  38 U.S.C.A. § 1521(j).  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of VA pension benefits.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).


ORDER

Entitlement to non service-connected pension benefits, to include SMP, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


